Citation Nr: 1635681	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for ischemic heart disease.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from June 1966 to August 1970. Subsequently, he served on active duty in the U.S. Navy from June 1973 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A claim for a TDIU has also been raised. In an August 2016 appellate brief, the Veteran's representative argued that the Veteran warranted a TDIU and that the Veteran had initially raised the TDIU claim in an April 2015 statement. Thus, to the extent the Veteran is currently claiming entitlement to a TDIU, that issue is raised in connection with his claim for an increased rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. Remand is also required to obtain a new VA examination.

The Board acknowledges that the Veteran has received VA and/or private treatment and is prescribed medication for his ischemic heart disease. He contends that he is entitled to an evaluation in excess of 30 percent for ischemic heart disease, as well as entitlement to service connection for a TDIU. 

Under 38 C.F.R. § 4.100, metabolic equivalent (MET) testing is required in all cases except when there is a medical contraindication; when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within one year; or when a 100 percent rating can be assigned on another basis. If the LVEF testing is not of record, the disability can be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note (2).

The Veteran's most recent pertinent VA examination occurred in January 2015. The examiner reported that diagnostic testing from January 2013 showed LVEF of 56 percent. The examiner noted that the Veteran denied experiencing symptoms with any level of physical activity. The examiner stated that there was a medical contraindication for not performing METs testing, but her reasoning was not provided.

The Board notes that is unclear why diagnostic LVEF testing from January 2013 was referenced at the Veteran's January 2015 VA examination. Additionally, the examiner's explanation that the Veteran denied symptoms with any level of physical activity is insufficient as it is not enumerated under the reasons for not performing METs testing as outlined in 38 C.F.R. § 4.100.

Thus, the Board finds the January 2015 VA examination to be inadequate for rating purposes. When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). Here, the January 2015 examiner did not indicate why adequate testing of METs was not performed, or explain why testing for METs was contraindicated.

Finally, there is evidence that the Veteran's service-connected disabilities may have significantly impacted his employability, and in correspondence dated April 2015, the Veteran alleged that his service-connected disabilities have prevented him from working. Specifically, the Veteran refers to his most recent medical records as well as a November 2012 disability decision from the Social Security Administration. A decision on the claim for an increased evaluation could change the outcome of the Veteran's claim for TDIU. As such, the claims are inextricably intertwined, and the appeal cannot be resolved until there is a determination of the current severity of the Veteran's ischemic heart disease. Remand of the TDIU claim is therefore required as well. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for ischemic heart disease since separation from active duty. After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.  

2. Thereafter, forward the entire claims file, to include a copy of this remand, to a suitably qualified VA examiner to determine the current severity of the Veteran's ischemic heart disease. The Veteran should then be afforded a VA cardiac examination in order to more accurately determine the exact nature and extent of his heart condition. 

The examiner is to be provided access to the Veteran's complete file and specify that all records have been reviewed. In accordance with the latest worksheets for rating ischemic heart disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his ischemic heart disease. 

The examiner is to discuss the Veteran's heart workload in terms of ejection fraction and METs. If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided. If the METS workload testing cannot be performed for medical reasons, the examiner should explain what the medical reasons are that prevent it.

Following completion of the examination, the examiner must address the nature of any disability caused by the Veteran's ischemic heart disease.

Finally, the examiner should fully describe any impact the Veteran's ischemic heart disease, along with his other service-connected disabilities, has on his ability to obtain and maintain substantially gainful employment.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4. After completing any additional development deemed necessary, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




